Judgment reversed on the law and a new trial granted, with costs to the appellant to abide the event, on the ground that upon this appeal from a judgment of nonsuit this court is bound to assume that the testimony introduced by the plaintiff which is niost favorable to her cause of action is true and she is entitled to the benefit of all inferences which the jury might properly have found in her favor had the case been submitted to it. We are of the opinion that under that rule the testimony introduced by the plaintiff established a primo facie case. All concur. Present — Hubbs, P. J., Clark, Sears, Crouch and Sawyer, JJ.